DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Priority
This application is a 371 of PCT/JP2018/017728, filed May 8, 2018 and claims foreign priority of Japanese Patent Application No. 2017-096471, filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 25, 2022 in which Claims 1-5, 7 and 11 are cancelled and Claims 6 and 9 are amended to change the breadth and scope of the claims. Claims 6 and 8-10 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, lines 5-22 of the REMARKS, filed April 25, 2022, with respect to Claim 6 have been fully considered and are persuasive.  The rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s argument
Applicant’s arguments, see page 2, line 22 to page 3, line 6 of the REMARKS, filed April 25, 2022, with respect to Claims 6 and 9 have been fully considered and are persuasive.  The rejection of Claims 6 and 9 on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of US Patent No. 11,053,324 B2 has been withdrawn in view of Applicant’s argument
Applicant’s arguments, see page 1, lines 8-13 of the REMARKS, filed April 25, 2022, with respect to Claims 6 and 8-10 have been fully considered and are persuasive.  The rejection of Claims 6 and 8-10 under 35 U.S.C. 103 as being unpatentable over OJI Holdings CORP (JP 2017-066272 A) in view of Loth et al (DE 19910105 A1) has been withdrawn since the prior art of record does not disclose fine cellulose fibers having a phosphate ester and a carbamate group, wherein the degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15.

Claims 6 and 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The OJI JP publication (JP 2017-066272 A) is representative of the closest prior art of record, which  discloses a fine fibrous cellulose-containing material containing fine fibrous cellulose having (A) a substituent derived from the phosphoric acid group or the phosphoric acid groups is a substituent represented by the following formula (1) and the fine fibrous cellulose-containing material having (B) a group having an urethane bond with content of the (B) groups having the urethane group or a substituent represented by the following formula (2):
[Chemical formula 1]

    PNG
    media_image1.png
    133
    407
    media_image1.png
    Greyscale

[Chemical formula 2]

    PNG
    media_image2.png
    83
    387
    media_image2.png
    Greyscale

The urethane group or a substituent represented by formula (2) embraces the carbamate group recited in current Claim 6.  However, the OJI JP publication does not disclose fine cellulose fibers having a carbamate group or urethane group having  a degree of substitution ranging from 0.02 to 0.15.
	A Terminal Disclaimer over US Patent No. 10,975,518 was approved July 26, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 









For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623